DETAILED ACTION

Response to Amendment
Applicant's response filed 02/18/2021 has been entered.  Currently, claims 1-24 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9988174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Ingle on 5/12/2021.
The application has been amended as follows: 
In claim 1 on line 7, immediately preceding “Al2O3” please insert “SiO2 in an amount greater than or equal to about 67 mol.% and less than or equal to about 80 2O3 in an amount less than or equal to about 1.0 mol.%; CaO and MgO in amounts such that a molar ratio of CaO/(CaO+MgO) is less than or equal to about 0.5;”
In claim 1 on lines 9-10, please delete “one or both of: alkali oxides in an amount greater than 8 mol.%; or”

In claim 15 on line 7, immediately preceding “Al2O3” please insert “SiO2 in an amount greater than or equal to about 67 mol.% and less than or equal to about 80 mol.%; B2O3 in an amount less than or equal to about 1.0 mol.%; CaO and MgO in amounts such that a molar ratio of CaO/(CaO+MgO) is less than or equal to about 0.5;”
In claim 15 on lines 9-10, please delete “one or both of: alkali oxides in an amount greater than 8 mol.%; or”

In claim 22 on line 3, please delete “0.9” and insert “1.0” in its place.

In claim 24 on line 3, please delete “0.9” and insert “1.0” in its place.



Allowable Subject Matter
Claims 1-24 are allowed.


The following is an examiner’s statement of reasons for allowance:
2O3 and alkali oxide mole ratio.  The totality of the disclosure of Dejneka et al. would not have led one having ordinary skill in the art to have made a glass having the combination of features as claimed absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796